Case 3:20-cv-02370-DMS-MDD Document 25 Filed 04/28/21 PageID.390 Page 1 of 9




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10                                                  Case No.: 20-cv-2370-DMS-MDD
11    ORLANDO GARCIA,
                                                    ORDER GRANTING
12                 Plaintiff,                       DEFENDANTS’ MOTION FOR
                                                    JUDGMENT ON THE
13          v.                                      PLEADINGS

14    LHO MISSION BAY ROSIE
      RESORT, L.P,. a Delaware limited
15    partnership; LHO MISSION BAY
      ROSIE LESSEE, INC., a Delaware
16    corporation; DOES 1–10;

17                 Defendants.

18
19         This case comes before the Court on Defendants’ motion for judgment on the
20   pleadings. Plaintiff filed a response in opposition, and Defendants filed a reply. For
21   the following reasons, the motion is granted.
22                                             I.
23                                    BACKGROUND
24         Plaintiff is a California resident who is substantially limited in his ability to
25   walk, has the use of only one arm, and uses a wheelchair, walker, or cane for
26   mobility. (First Am. Compl. (“FAC”), ECF No. 9, ¶ 1.) Plaintiff alleges Defendant
27   LHO Mission Bay Rosie Hotel, L.P. (sued as “LHO Mission Bay Rosie Resort,
28   L.P.”) and Defendant LHO Mission Bay Rosie Lessee, Inc., own and operate the

                                              –1–                   20-cv-2370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 25 Filed 04/28/21 PageID.391 Page 2 of 9




 1   San Diego Mission Bay Resort located at 1775 East Mission Bay Drive, San Diego,
 2   California (“the Hotel”). (Id. ¶ 2.)
 3            Plaintiff planned on making a trip to San Diego in November 2020. (Id. ¶ 14.)
 4   When staying in a hotel, Plaintiff needs an accessible guestroom, and needs
 5   information about accessible features in hotel rooms so that he may book those
 6   rooms and travel independently and safely. (Id. ¶ 13.) On or about October 3, 2020,
 7   Plaintiff went to the Hotel’s reservation website at https://missionbayresort.com/
 8   seeking to book an accessible room. (Id. ¶ 15.) Plaintiff alleges the Hotel’s website
 9   failed to describe the Hotel’s accessibility features in sufficient detail for Plaintiff to
10   determine whether the guest rooms meet his accessibility needs. (Id. ¶ 30.) This
11   alleged lack of information deterred Plaintiff from booking a room at the Hotel. (Id.
12   ¶ 31.)
13            On November 3, 2020, Plaintiff filed a complaint against Defendants in
14   California Superior Court, which Defendants removed to this Court on December 4,
15   2020. (ECF No. 1.) On January 7, 2021, Plaintiff filed the FAC, alleging claims
16   for: (1) violation of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C.
17   § 12101, et seq.; and (2) violation of the California Unruh Civil Rights Act (“Unruh
18   Act”), California Civil Code §§ 51–53. (FAC ¶¶ 38–41, 42–45.) Plaintiff seeks
19   injunctive relief, damages, and attorney’s fees and costs. Defendants filed their
20   Answer on January 20, 2021. (ECF No. 12.) Defendants now move for judgment
21   on the pleadings.
22                                               II.
23                                   LEGAL STANDARD
24            “After the pleadings are closed—but early enough not to delay trial—a party
25   may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). In reviewing a
26   motion for judgment on the pleadings, the court must “accept all factual allegations
27   in the complaint as true and construe them in the light most favorable to the non-
28   moving party.” Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009) (citing Turner

                                                 –2–                   20-cv-2370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 25 Filed 04/28/21 PageID.392 Page 3 of 9




 1   v. Cook, 362 F.3d 1219, 1225 (9th Cir. 2004)). “Judgment on the pleadings is
 2   properly granted when there is no issue of material fact in dispute, and the moving
 3   party is entitled to judgment as a matter of law.” Id. (citing Heliotrope Gen., Inc. v.
 4   Ford Motor Co., 189 F.3d 971, 978 (9th Cir. 1999)).
 5                                            III.
 6                                      DISCUSSION
 7   A. ADA Claim
 8         Plaintiff claims the Hotel’s website fails to comply with ADA regulations
 9   requiring hotels to provide information about accessible features. Defendants assert
10   Plaintiff’s FAC shows the Hotel complied with the applicable regulations and thus
11   that they are entitled to judgment as a matter of law.
12         Title III of the ADA prohibits discrimination by public accommodations. 42
13   U.S.C. § 12182(a). To state a claim for discrimination, Plaintiff must show (1) he is
14   disabled under the definitions provided by the ADA, (2) Defendant is “a private
15   entity that owns, leases, or operates a place of public accommodation,” and
16   (3) Plaintiff “was denied public accommodations . . . because of [his] disability.”
17   Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007). The first two elements
18   are not in dispute here. A plaintiff can establish the third element by showing a
19   violation of applicable accessibility standards. Moeller v. Taco Bell Corp., 816 F.
20   Supp. 2d 831, 847 (N.D. Cal. 2011) (citing Chapman v. Pier 1 Imports (U.S.), Inc.,
21   631 F.3d 939, 945 (9th Cir. 2011)).
22         Plaintiff alleges the Hotel violated the 2010 ADA Standards for Accessible
23   Design (“ADAAG”) by not adequately listing accessible features on its website.
24   Under the ADAAG, a hotel’s reservation website must “[i]dentify and describe
25   accessible features in the hotels and guest rooms offered through its reservation
26   service in enough detail to reasonably permit individuals with disabilities to assess
27   independently whether a given hotel or guest room meets his or her accessibility
28   needs.” 28 C.F.R. § 36.302(e)(1)(ii). Plaintiff claims the Hotel’s reservation website

                                               –3–                  20-cv-2370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 25 Filed 04/28/21 PageID.393 Page 4 of 9




 1   does not sufficiently identify or describe the rooms’ accessibility features,
 2   preventing Plaintiff from making an independent assessment of whether the rooms
 3   suit his needs. In particular, Plaintiff suggests the Hotel’s website must specify the
 4   clearance around the bed, the height of the toilet and whether it has grab bars, the
 5   height of the sink, and whether the shower has a seat and detachable shower wand.
 6   (FAC ¶¶ 26–28.) In response, Defendants argue the Hotel’s room descriptions satisfy
 7   their obligations under the ADAAG, because the regulations do not require a hotel
 8   to list every single accessible feature in detail. In support of their argument,
 9   Defendants point to Department of Justice (“DOJ”) guidance interpreting
10   § 36.302(e)(1)(ii).
11         After reviewing the FAC and Exhibit D to Defendants’ Request for Judicial
12   Notice,1 the Court agrees with Defendants that the information on the Hotel’s
13   website complies with the applicable provisions of the ADAAG. The DOJ’s
14   guidance on § 36.302(e)(1)(ii) states: “Because of the wide variations in the level of
15   accessibility that travelers will encounter, the Department cannot specify what
16   information must be included in every instance.” 28 C.F.R. pt. 36, App. A. While
17   “specific information concerning accessibility features is essential to travelers with
18   disabilities,” the DOJ “recognizes that a reservations system is not intended to be an
19   accessibility survey.” Id. The DOJ’s interpretations of the ADAAG “are ‘entitled
20
21   1
       On a motion for judgment on the pleadings, the Court considers Plaintiff’s FAC as
22   well as documents incorporated by reference. See GEO Grp., Inc. v. Newsom, 493
     F. Supp. 3d 905, 917 (S.D. Cal. 2020) (citing cases); United States v. Ritchie, 342
23   F.3d 903, 908 (9th Cir. 2003) (stating a document “may be incorporated by reference
24   into a complaint if the plaintiff refers extensively to the document or the document
     forms the basis of the plaintiff’s claim”). The Court accordingly considers Exhibit
25   D to Defendants’ Request for Judicial Notice (ECF No. 19-5), a copy of relevant
26   pages of the Hotel’s website, as this exhibit is incorporated by reference into
     Plaintiff’s FAC and Plaintiff neither objects to Defendants’ request nor disputes the
27   exhibit’s contents.1 See Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th
28   Cir. 2010) (“Plaintiffs directly quoted the material posted on these web pages,
     thereby incorporating them into the Complaint.”).
                                              –4–                   20-cv-2370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 25 Filed 04/28/21 PageID.394 Page 5 of 9




 1   to substantial deference’ and ‘will be disregarded only if plainly erroneous or
 2   inconsistent with the regulation.’ ” Kohler v. Presidio Int’l, Inc., 782 F.3d 1064,
 3   1069 (9th Cir. 2015) (quoting Miller v. Cal. Speedway Corp., 536 F.3d 1020, 1028
 4   (9th Cir. 2008)).
 5         Here, the Hotel’s website lists accessibility features of its rooms under a
 6   heading labeled “Information about our accessible guest rooms.” (FAC ¶ 24.) These
 7   features include “[a]ccessible guest rooms with mobility features with entry or
 8   passage doors that provide 32” of clear width,” “[t]oilets with grab bars,”
 9   “[a]ccessible vanity,” and “[r]oll-in showers.” (Id.; see Ex. D to Defs.’ Req. for
10   Judicial Notice.)     The room descriptions list additional “accessible features,”
11   including the “[r]equired width of path to both sides of the bed (rooms with one bed)
12   or down the middle of the beds (rooms with two beds).” (Ex. D to Defs.’ Req. for
13   Judicial Notice.) Plaintiff contends the Hotel’s labeling of features as “accessible”
14   is conclusory and provides no actual information, but as the court in Garcia v.
15   Gateway Hotel L.P., No. CV2010752PAGJSX, 2021 WL 936176, at *4 (C.D. Cal.
16   Feb. 25, 2021), explained, “Defendant’s use of the term ‘accessible’ is not merely
17   conclusory, it means that the features in the hotel defined by Defendant as
18   “accessible” comply with the ADAAG.” Moreover, for many of the features
19   described on the Hotel’s website, the Hotel not only labeled them as “accessible”
20   but provided further detail, such as specifying the requisite 32” width on the
21   doorways. The Court finds the descriptions and level of detail regarding accessible
22   guest room features on the Hotel’s website are sufficient to meet its obligations under
23   § 36.302(e)(1)(ii).
24         Numerous other district courts have reached the same conclusion on similar
25   facts. See, e.g., Love v. Marriott Ownership Resorts, Inc., No. 20-CV-07523-CRB,
26   2021 WL 1176674, at *6–7 (N.D. Cal. Mar. 29, 2021) (dismissing plaintiff’s claim
27   where website stated rooms had “[a]ccessible guest rooms with 32” wide doorways,”
28   “[b]athroom grab bars,” and “[r]oll-in shower,” among other features); Love v. KSSF

                                               –5–                  20-cv-2370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 25 Filed 04/28/21 PageID.395 Page 6 of 9




 1   Enters. Ltd., No. 20-cv-08535-LB, 2021 U.S. Dist. LEXIS 51788, at *13 (N.D. Cal.
 2   Mar. 18, 2021) (dismissing plaintiff’s claim based on similar hotel website
 3   disclosures); Love v. Marriott Hotel Servs., Inc., No. 20-CV-07137-TSH, 2021 WL
 4   810252, at *6–7 (N.D. Cal. Mar. 3, 2021) (same); Barnes v. Marriott Hotel Servs.,
 5   Inc., No. 15-CV-01409-HRL, 2017 WL 635474, at *10 (N.D. Cal. Feb. 16, 2017)
 6   (granting summary judgment in defendant’s favor).
 7         Plaintiff relies on Garcia v. Patel & Joshi Hospitality Corp., No. EDCV 20-
 8   2666 JGB (PVCx), 2021 U.S. Dist. LEXIS 67028, at *14–15 (C.D. Cal. Mar. 19,
 9   2021), in which the court denied the defendant hotel’s motion to dismiss, concluding
10   Plaintiff had plausibly alleged the defendant’s website did not describe the
11   accessible features in enough detail to reasonably permit Plaintiff to assess whether
12   the rooms would be suitable for his needs. However, in that case, the website did
13   not mention whether the bedroom had compliant clear floor space, or whether the
14   toilet and desk were accessible. Id. at *12. Here, the facts are more analogous to
15   Garcia v. SL&C Ontario, LLC, No. 5:21-cv-00061-JGB-KKx, ECF No. 12 at 5
16   (C.D. Cal. Mar 26, 2021), in which the same judge found “Defendant’s website
17   contains more information regarding access than the website at issue in Garcia v.
18   Patel and Joshi Hospitality Corp. and is sufficient to meet the requirements of
19   Section 36.302(e)(1)(ii) and the ADA.” Specifically, the hotel’s website stated its
20   guest rooms had accessible, 32” wide doorways, as well as roll-in showers or tubs
21   with grab bars, similarly to the Hotel’s website here. Id. at 5–6. Plaintiff’s reliance
22   on Patel & Joshi Hospitality Corp. is therefore unpersuasive, especially since the
23   weight of authority supports Defendant’s position.
24         Moreover, should Plaintiff require more detailed information about
25   accessibility features, he may call the Hotel to obtain it. Plaintiff argues because the
26   ADAAG requires hotels to ensure that individuals with disabilities can make
27   reservations “in the same manner” as individuals who do not need accessible rooms,
28   28 C.F.R. § 36.302(e)(1)(i), he should not be required to call for additional

                                               –6–                   20-cv-2370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 25 Filed 04/28/21 PageID.396 Page 7 of 9




 1   information. However, the DOJ guidance indicates that “once reservations are
 2   made . . . individuals with disabilities may wish to contact the hotel or reservations
 3   service for more detailed information . . . such as the specific layout of the room and
 4   bathroom, shower design, grab-bar locations, and other amenities available (e.g.,
 5   bathtub bench).” 28 C.F.R. pt. 36, App. A. Thus, “a website need not include all
 6   potentially relevant accessibility information where an inquiring patron can simply
 7   call the hotel for more information.” Garcia v. Gateway Hotel, 2021 WL 936176,
 8   at *5 (finding plaintiff failed to state a claim that defendant’s website violated ADA).
 9   Indeed, as previously stated, the DOJ “recognizes that a reservations system is not
10   intended to be an accessibility survey.” 28 C.F.R. pt. 36, App. A. Individuals may
11   have widely differing accessibility needs, and “the Department cannot specify what
12   information must be included in every instance.” Id.; see Strojnik v. Orangewood
13   LLC, No. CV 19-00946 DSF (JCx), 2020 U.S. Dist. LEXIS 11743, at *21 (C.D. Cal.
14   Jan. 22, 2020) (“[I]f a website was required to have all relevant information,
15   individuals would not need to call the hotel to get further information.”). A hotel
16   must provide accessibility information on its website pursuant to § 36.302(e)(1)(ii)’s
17   requirements. After reviewing that information, Plaintiff may make a reservation
18   online like other patrons, and then call the hotel if he requires further specifications.
19   See Rutherford v. Evans Hotels, LLC, No. 18-CV-435 JLS (MSB), 2020 WL
20   5257868, at *17 (S.D. Cal. Sept. 3, 2020) (“[J]ust because [Plaintiff] would like
21   additional detail does not mean that he is entitled to it under Section
22   36.302(e)(1)(ii).”); Love v. Marriott Ownership Resorts, Inc., 2021 WL 1176674, at
23   *6 (“Although [plaintiff] would prefer more detailed accessibility information, the
24   2010 DOJ Guidance shows that the Hotel complies with ADA regulations.”).
25         Accordingly, because the Hotel’s website complies with the applicable
26   regulations, the Court grants Defendants’ motion for judgment on the pleadings as
27   to Plaintiff’s ADA claim.
28   ///

                                                –7–                   20-cv-2370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 25 Filed 04/28/21 PageID.397 Page 8 of 9




 1   B. Unruh Act Claim
 2         Plaintiff’s second claim for relief alleges a violation of California’s Unruh
 3   Act. The Unruh Act provides for “full and equal accommodations, advantages,
 4   facilities, privileges, or services in all business establishments” for “all persons . . .
 5   no matter what their . . . disability.” Cal. Civ. Code § 51(b). “[A] violation of the
 6   ADA is, per se, a violation of the Unruh Act.” Lentini v. Cal. Ctr. for the Arts,
 7   Escondido, 370 F.3d 837, 847 (9th Cir. 2004); see Cal. Civ. Code § 51(f). Here,
 8   Plaintiff’s Unruh Act claim is wholly premised on his ADA claim. (FAC ¶¶ 43–44.)
 9   Because Plaintiff has failed to adequately allege a violation of the ADA, as discussed
10   above, his Unruh Act claim also fails. Accordingly, the Court grants Defendants’
11   motion for judgment on the pleadings as to Plaintiff’s Unruh Act claim.
12   C. Leave to Amend
13         A “court considering a motion for judgment on the pleadings may give leave
14   to amend and may dismiss causes of action rather than grant judgment.” Sprint
15   Telephony PCS, L.P. v. Cty. of San Diego, 311 F. Supp. 2d 898, 903 (S.D. Cal. 2004)
16   (internal quotation marks and citation omitted). Indeed, “[b]ecause motions for
17   judgment on the pleadings under Rule 12(c) and motions to dismiss for failure to
18   state a claim under Rule 12(b)(6) are functionally identical, . . . leave to amend
19   should be granted unless amendment would be futile.” Kemp v. Regents of Univ. of
20   Cal., No. C-09-4687 PJH, 2010 WL 2889224, at *2 (N.D. Cal. July 22, 2010) (citing
21   Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir. 1989); Cook,
22   Perkiss & Liehe, Inc. v. N. Cal. Collection Serv., Inc., 911 F.2d 242, 247 (9th Cir.
23   1990)) (internal quotation marks omitted).
24         Here, the Court finds amendment would be futile because the FAC
25   demonstrates the Hotel’s website satisfies the ADAAG’s requirements for providing
26   information about accessible features. Accordingly, since Plaintiff’s claims could
27   not be cured by the allegation of other facts, the Court denies leave to amend. See
28   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (internal citation

                                                –8–                   20-cv-2370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 25 Filed 04/28/21 PageID.398 Page 9 of 9




 1   omitted).
 2                                            IV.
 3                                     CONCLUSION
 4         For the foregoing reasons, the Court GRANTS Defendants’ motion for
 5   judgment on the pleadings and DISMISSES Plaintiff’s FAC without leave to amend.
 6   The Clerk of Court is directed to close the case.
 7         IT IS SO ORDERED.
 8   Dated: April 28, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              –9–             20-cv-2370-DMS-MDD
